
	
		I
		111th CONGRESS
		2d Session
		H. R. 5270
		IN THE HOUSE OF REPRESENTATIVES
		
			May 11, 2010
			Mr. Hare (for
			 himself, Mr. George Miller of
			 California, and Mr.
			 Souder) introduced the following bill; which was referred to the
			 Committee on Education and
			 Labor
		
		A BILL
		To amend the Federal Employees’ Compensation Act to cover
		  services provided to injured Federal workers by physician assistants and nurse
		  practitioners, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Improving Access to Workers’
			 Compensation for Injured Federal Workers Act.
		2.FindingsCongress finds the following:
			(1)Medical services and supplies provided by
			 physician assistants (PAs), nurse practitioners (NPs), clinical nurse
			 specialists (CNSs), certified nurse midwives (CNMs), and certified registered
			 nurse anesthetists (CRNAs), are not included in the definition of
			 medical, surgical, and hospital services and supplies in the
			 Federal Employees’ Compensation Act (5 U.S.C. 8101 et seq.). PAs, NPs, CNSs,
			 CNMs, and CRNAs are not included in the definition of physician in
			 such Act, and claims signed by PAs, NPs, CNSs, CNMs, and CRNAs have been denied
			 by the Office of Workers’ Compensation Programs of the Department of Labor.
			(2)In some rural
			 areas where many of these providers are the only full-time providers of care,
			 injured Federal workers may have to travel more than 100 miles to receive care
			 that is reimbursable.
			(3)In some cases,
			 Federal workers have been advised to use hospital emergency rooms for
			 non-emergency care, rather than receiving care after hours at local clinics
			 where many of these providers are the only health care professionals on site.
			(4)PAs, NPs, CNSs,
			 CRNAs, and CNMs are covered providers within Medicare, Medicaid, Tri-Care, and
			 most private insurance plans.
			(5)PAs, NPs, CRNAs,
			 and CNMs are legally regulated in all 50 States, the District of Columbia, and
			 Guam.
			(6)All 50 States, the District of Columbia,
			 and Guam authorize physicians to delegate prescriptive privileges to the PAs
			 they supervise, authorize NPs to prescribe medications under their own
			 signature; 48 States, the District of Columbia, American Samoa, and Guam
			 provide prescriptive authority to CNMs; and CRNAs have prescriptive authority
			 in 28 states (and the District of Columbia) and order and administer anesthesia
			 medication and provide anesthesia and interventional pain management services
			 in all 50 states and the District of Columbia.
			(7)PAs, NPs, and
			 CRNAs work in virtually every area of medicine and surgery and are also
			 employed by the Federal Government to provide medical care, including by the
			 Department of Veterans Affairs, the Department of Defense, and the Public and
			 Indian Health Services.
			(8)CNSs have clinical
			 nursing expertise in diagnosis and provide direct care to prevent, remediate,
			 or alleviate illness and promote health. CNSs practice in hospitals, clinics,
			 nursing homes, and other community-based settings.
			(9)CNMs provide vital
			 care to pregnant Federal workers who are injured on the job.
			(10)CRNAs, the oldest
			 of the advanced practice nurse specialties, administer approximately 32 million
			 anesthetics to patients each year in the U.S., and in some States are the sole
			 providers of anesthetics in nearly 100 percent of rural hospitals.
			(11)CRNAs work in
			 almost every setting in which anesthesia is given, including
			 operating rooms, dental offices, pain clinics, ambulatory surgical settings,
			 and provide interventional pain management service.
			(12)Amending the
			 Federal Employees’ Compensation Act to recognize PAs, NPs, CRNAs, CNSs, and
			 CNMs as covered providers will bring this Act in line with the overwhelming
			 majority of State workers’ compensation programs, which recognize each of these
			 providers as covered providers.
			(13)The exclusion of
			 PAs, NPs, CNSs, CNMs, and CRNAs from the category of covered providers under
			 the Federal Employees’ Compensation Act limits patients’ access to medical
			 care, services, and supplies, disrupts continuity of care, and creates
			 unnecessary costs for the Office of Workers’ Compensation Programs.
			3.Inclusion of
			 physician assistants and advanced practice registered nurses in Federal
			 employees’ compensation Act
			(a)InclusionSection
			 8101 of title 5, United States Code, is amended—
				(1)in paragraph (3),
			 by inserting other eligible providers, after
			 chiropractors,;
				(2)by striking
			 and at the end of paragraphs (18) and (19);
				(3)by striking the
			 period at the end of paragraph (20) and inserting ; and; and
				(4)by adding at the
			 end the following:
					
						(21)other eligible provider
				means a physician assistant, nurse practitioner, clinical nurse specialist,
				certified nurse midwife, or certified registered nurse anesthetist, within the
				scope of their practice as defined by State law, or as credentialed by the
				Federal
				government.
						.
				(b)Conforming
			 amendmentsChapter 81 of title 5, United States Code, is
			 amended—
				(1)in section
			 8103(a)—
					(A)in the matter
			 preceding paragraph (1), by inserting or other eligible provider
			 after physician;
					(B)in paragraph (3),
			 by inserting or other eligible providers after
			 physicians; and
					(C)in the matter following paragraph (3), by
			 inserting or other eligible provider after
			 physician;
					(2)in section 8121(6), by inserting or
			 other eligible provider after physician; and
				(3)in section 8123(a)—
					(A)in the second
			 sentence, by inserting or other eligible provider after
			 physician; and
					(B)in the third
			 sentence, by striking of the employee and inserting or other
			 eligible provider of the employee.
					4.Effective
			 dateThe amendments made by
			 this section shall apply beginning on the first day of the second Federal
			 fiscal year quarter that begins on or after the date of the enactment of this
			 Act.
		
